PER CURIAM.
Certiorari in this case is sought to review the decision of the District Court of Appeal, Third District, in James R. Floyd v. Flash Welding Company, a Florida corporation, et al., Fla.App.1961, 127 So.2d 129. The decision of the District Court is bottomed upon the case of Cromer v. Thomas, Fla.App.1960, 124 So.2d 36, in which case we denied certiorari September 29, 1961. The identical question being involved here, it is, thereupon
Ordered that the application for the writ must be and the same is hereby
Denied.
ROBERTS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.